CLD-279                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                            Nos. 10-1418 and 10-1701
                                  ___________

                              DAWN MARIE BALL,
                                        Appellant

                                         v.

           COUNSELOR HARTMAN; DEPUTY SHEPLER; MR. DREBLER;
          JEFFREY BEARD; MARIROSA LAMAS; LT. GRIDLEY; WENDY
                   NICHOLAS; MR. FRONTZ; JILL CICERO
                   ____________________________________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                            (D.C. Civ. No. 09-cv-00844)
                     District Judge: Honorable Yvette Kane
                   ____________________________________

                 Submitted for Possible Dismissal Under 28 U.S.C.
                   § 1915(e)(2)(B) and Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 2, 2010

          Before: BARRY, FISHER and GREENAWAY, JR., Circuit Judges.

                             (Filed: October 7, 2010 )
                                    _________

                                    OPINION
                                    _________

PER CURIAM
       Dawn Marie Ball appeals from an interlocutory decision of the District Court and

its final order dismissing her complaint. We will affirm. See 3d Cir. L.A.R. 27.4 (2008);

3d Cir. I.O.P. 10.6.

                                             I.

       Ball, a Pennsylvania prisoner proceeding pro se, filed suit under 42 U.S.C. § 1983

alleging the denial of her First Amendment right of access to the courts. In particular, she

alleges that several prison employees refused to allow her to participate in a telephonic

hearing in a paternity action pending in the Pennsylvania Court of Common Pleas of

Northampton County, in which she seeks an order against her ex-husband for child

support.

       According to Ball, prison employees refused on the grounds that she is detained in

the Restrictive Housing Unit (“RHU”), where she believes she will be kept until her

release date of 2014. She further alleges that one of the defendants returned a call to a

court official and informed her that Ball would not be able to participate in court hearings

by telephone until her release from the RHU. She also appears to suggest that her suit

was “dismissed” as a result, though she later submitted a letter from the Court of

Common Pleas stating that her hearing merely had been canceled and would be

rescheduled in the future. In addition to the prison employees who allegedly prevented

her from calling the court, she named as defendants Jeffery Beard, Secretary of the




                                             2
Pennsylvania Department of Corrections, and Jill Cicero, Associate Court Administrator

for the Northampton County Court of Common Pleas.

       Ball filed a motion for the appointment of counsel and a motion for a preliminary

injunction. The District Court denied them by order entered January 11, 2010, in which it

also granted Cicero’s motion to dismiss the claims against her under Rule 12(b)(6).1 Ball

filed a notice of appeal from that order, initiating the appeal docketed at C.A. No. 10-

1418. The District Court then granted the remaining defendants’ Rule 12(b)(6) motion by

order entered February 16, 2010. Ball’s notice of appeal from that order is docketed at

C.A. No. 10-1701. We consolidate the appeals for disposition.2

                                             II.

       Our affirmance of each of the orders under review flows from a single dispositive

issue of law. Ball claims that the defendants have deprived her of her First Amendment

right of access to the courts. As a prisoner, however, Ball’s right of access to the courts

does not extend to the Northampton County child support action with which she claims



       1
         The District Court later amended the order, by order entered January 20, 2010, to
clarify that its reference to the motion filed by the remaining defendants was mistaken.
       2
         We review the dismissal of a complaint under Rule 12(b)(6) de novo. See Phillips
v. Cnty. of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008). In doing so, we “‘accept all
factual allegations as true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading of the complaint, the
plaintiff may be entitled to relief.’” Id. at 233 (citation omitted). We review for abuse of
discretion the District Court’s ultimate denial of a motion for a preliminary injunction, see
Miller v. Mitchell, 598 F.3d 139, 145 (3d Cir. 2010), and its denial of a motion for the
appointment of counsel, see Tabron v. Grace, 6 F.3d 147, 158 (3d Cir. 1993).

                                              3
defendants have interfered. Instead, “prisoners may only proceed on access-to-court

claims in two types of cases, challenges (direct or collateral) to their sentences and

conditions of confinement.” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008) (citing

Lewis v. Casey, 518 U.S. 343, 354-55 (1996)). “In other words, a prisoner has no

constitutional right of access to the courts to litigate an unrelated civil claim.” Simmons

v. Sacramento Cnty. Super. Ct., 318 F.3d 1156, 1160 (9th Cir. 2003). Ball’s child support

action is not related to her criminal sentence or conditions of confinement. Nor, as the

District Court noted, is it related to anything as fundamental as her parental rights. Cf.

Santosky v. Kramer, 455 U.S. 745, 753 (1982) (recognizing Fourteenth Amendment

liberty interest in parental rights). For those reasons, the District Court properly

dismissed her complaint. For the same reasons, the District Court did not abuse its

discretion in denying her motion for a preliminary injunction or appointment of counsel.3




       3
        The District Court also correctly explained that Ball’s claim against Beard fails
for lack of his personal involvement and that her claim against Cicero fails because
Cicero is protected by quasi-judicial immunity. The District Court further determined
that, even if Ball’s First Amendment rights were implicated by her child support action,
she failed to establish any “actual injury” because the Court of Common Pleas merely
notified her that her hearing will be rescheduled. In this regard, the District Court wrote
that Ball “offers no evidence” of actual injury. The District Court appears to refer to the
showing she made on her motion for a preliminary injunction. To the extent the District
Court may erroneously have required “evidence” in the Rule 12(b)(6) context, its error
was harmless because the complaint was subject to dismissal on the other grounds
discussed above. For those same reasons, any amendment of Ball’s complaint would
have been futile. See Phillips, 515 F.3d at 245.

                                              4
       Accordingly, we will affirm the judgment of the District Court. Ball’s motion for

the appointment of counsel in this Court is denied.




                                            5